SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras joins Dow Jones Sustainability Index for the 8 th consecutive year Rio de Janeiro, September 13 th , 2013 – Petróleo Brasileiro S.A – Petrobras announces that it has been selected to join the Dow Jones Sustainability Index (DJSI) for the eighth consecutive year, obtaining the highest score in the area of Transparency for the seventh time, as well as in the area of Releases to the Environment. The company was also recognized for its performance in the areas of Social Impact on Communities, Environmental Policies/Management Systems and Risk & Crisis Management. The DJSI is the world’s most important sustainability index, which evaluates the best social, environmental and economic practices worldwide. In this edition, 333 companies from 25 countries participated in the Global index in 59 industry sectors, of which 27 are oil and gas companies. Petrobras also renewed its participation in the Dow Jones Sustainability Emerging Markets, a regional index with 81 companies from 20 developing countries. In 2012, Petrobras’ investments and operational expenditures in environmental protection totaled R$ 2.9 billion, a 7% increase from last year. The amount includes environmental management projects and sponsorship of outside projects. Among the achievements of the environmental management projects is the saving of 4,000 barrels of oil equivalent per day (boed) or 8.6 million gigajoules (GJ) of energy. Petrobras’ presence in these indices reflects the company’s constant pursuit in aligning its growth to sustainable development, reducing and mitigating the impact of its activities in the environment and strengthening its commitment with society and its shareholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
